Citation Nr: 0732506	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2007, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the RO.

The veteran's reopened claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's claims of service connection for a low back 
disability and a cervical spine disability were initially 
denied in an unappealed June 1978 rating decision.

2.  Evidence received since the June 1978 rating decision is 
new and raises a reasonable possibility of substantiating 
whether the veteran's low back and cervical spine 
disabilities were incurred as a result of an accident while 
training in the Army in 1973.


CONCLUSION OF LAW

New and material evidence having been received, the claims of 
entitlement to service connection for a low back disability 
and a cervical spine disability are reopened.  38 U.S.C.A. §§ 
5103, 5108, 7104, 7105 (West 2007); 38 C.F.R. §§ 3.104, 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted. 

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time. 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  38 C.F.R. § 3.156(a).  

In the current case, the claim to reopen was received in 
April 2005, subsequent to that date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claims of service 
connection for a low back and a cervical spine disability in 
a June 1978 rating decision on the basis that these 
disabilities were not shown to be etiologically related to 
his service.  The veteran was notified of this decision in 
June 1978 but did not timely file an appeal.  Therefore, the 
June 1978 rating decision is final under 38 U.S.C.A. § 
7105(c).  The issue before the Board is whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for a low back disability 
and a cervical spine disability. 

The Board observes that an undated letter that was received 
in June 2007 from a private chiropractor, who reviewed the 
claims file, contains the following notation: 

It is my opinion his neck and knee injury 
occurred in the service.  His cervical 
spine became arthritic before his 
discharge and he continues to suffer with 
this condition in a more advanced stage 
to this day.  Please reconsider your 
denial of disability benefits for these 
service[-] related conditions.

A similar opinion from a medical doctor was submitted in 
August 2007, indicating the veteran's disability was "fully 
documented in both his military and civilian records."

This evidence was not included in the claims file at the time 
of the June 1978 rating decision and raises a reasonable 
possibility of substantiating whether the veteran's spine 
disabilities were incurred in service.  Accordingly, the 
claims of service connection for those disorders are 
reopened.  For reasons described in further detail below, 
however, a final decision will not be made on these claims 
until additional development is accomplished upon remand.


ORDER

New and material evidence has been submitted to reopen the 
claims of service connection for a low back disability and a 
cervical spine disability; to that extent only, the appeal is 
granted.


REMAND

As the noted medical opinion raises the question of an 
etiological relationship between the veteran's low back and 
cervical spine disabilities and service, the Board finds that 
a further examination addressing the question of etiology of 
the low back and cervical spine disorders is "necessary" 
under 38 U.S.C.A. § 5103A(d).

The Board further notes that the veteran testified during his 
July 2007 hearing that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Medical records 
corresponding to this grant of benefits must be obtained 
prior to further Board action, as required by VA's duty to 
assist the veteran pursuant to 38 C.F.R. § 3.159(c)(2).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Additionally, in the November 2005 rating decision, the RO 
found that new and material evidence sufficient to reopen the 
claim of service connection for a right knee disability had 
not been submitted.  The veteran's Notice of Disagreement 
from April 2006 addressed "all of the issues" in the rating 
decision, but it does not appear from the claims file that a 
Statement of the Case as to the right knee disability has 
been issued in response to date.  Nevertheless, such action 
is required given the veteran's expressed disagreement.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain copies of medical records 
pertinent to the veteran's claim for SSA 
benefits and a copy of the determination 
awarding benefits.  All records obtained 
pursuant to this request must be added to 
the claims file.  If the search for such 
records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.

2.  Then, the veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
etiological relationship between the 
veteran's low back and cervical spine 
disabilities and service.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's low back 
and a cervical spine disabilities had 
their origin in service, or within the 
one-year period following his discharge 
from service in October 1974.

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for low back and 
cervical spine disorders.  If one or both 
claims on appeal remain denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

4.  Additionally, unless such action has 
already been taken, the veteran and his 
representative must be issued a Statement 
of the Case as to whether there is new 
and material evidence sufficient to 
reopen the claim of service connection 
for a right knee disability.  The veteran 
should be notified of his rights and 
responsibilities in perfecting an appeal 
on this matter.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


